United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, Ironton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Rick W. Hanna, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1504
Issued: February 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2011 appellant, through his representative, filed a timely appeal from a
December 28, 2010 merit decision of the Office of Workers’ Compensation Programs’ (OWCP)
and a February 24, 2011 nonmerit decision. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits and
nonmerits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an eye and throat injury from mold exposure in the performance of duty causally
related to factors of his federal employment; and (2) whether OWCP properly denied appellant’s
request for an oral hearing as untimely.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s representative contends that he was adversely affected by a large
amount of mold in his workplace as verified by multiple air quality reports. Appellant contends
that when he is away from his workplace his condition improves and when he returns, his
various health problems reoccur.
FACTUAL HISTORY
On August 31, 2010 appellant, then a 38-year-old service representative, filed an
occupational disease claim (Form CA-2), alleging that he experienced irritated eyes and throat
and bloodshot eyes as a result of exposure to mold in his workplace. He became aware of his
condition and realized it was causally related to his federal employment on August 2, 2010.
Appellant did not stop work.
In a statement received by OWCP on September 24, 2010, appellant’s supervisor advised
that test results showed that mold was present but not in sufficient quantities to a present a health
hazard. She stated that action had been taken to contain the mold and that the air testing to date
did not establish that mold spores were present in the heating, ventilation and air conditioning
system. The supervisor reported that appellant had a recurring cough and a rash on his face but
there was no evidence that it was due to the mold.
Appellant submitted a September 25, 2009 indoor air quality report based on a survey
taken on September 15, 2009 by Federal Occupational Health. Suspect mold was observed
behind wallpaper at bottom corners of most of the windows in the south portion of the office as
well as at least one window in the break room in the north end of the office. Suspect mold was
observed at a wallpaper seam on the south perimeter wall as a well as at a seam on the west
perimeter wall. Spotting what could possibly be mold was observed at numerous locations in the
south perimeter wall as well as on the southern portion of the west perimeter wall. The musty
type odor was detected nearby each of the locations where mold was observed. The same odor
was detected at numerous electrical receptacles found in the bottom portion of the south
perimeter and southern portion of the west perimeter wall. The musty type odor was not present
elsewhere in the office and there had been no complaints of such an odor. The area above the
suspended ceiling at the perimeter walls was clean with no indication of roof or wall leakage and
moisture readings indicated a slightly elevated moisture level at the bottom corners of the
windows where mold was observed.
Results of four indoor air samples collected, when compared to two outdoor air samples,
indicated that airborne levels of mold within the office were acceptable. The one surface sample
collected from a visibly contaminated area indicated the presence of Stachybotrys. The
following recommendations were made: (1) seal areas of wallpaper where suspect mold was
visible; (2) determine the extent of suspect mold contamination within the office both beneath
the perimeter wall wallpaper and within perimeter wall cavities; (3) adjust motorized dampers to
assure the continuous flow of outdoor air during normal occupancy; (4) upgrade air filters;
(5) conduct an overall review of the design and operation of the ventilation systems; and
(6) assure compliance of relative humidity levels.

2

By letter dated October 8, 2010, OWCP notified appellant that the evidence submitted
was not sufficient to support his claim and requested additional factual and medical evidence. It
provided 30 days for him to respond to its inquiries and submit additional evidence.
By decision dated December 28, 2010, OWCP denied appellant’s claim on the basis that
the medical evidence submitted was insufficient to establish fact of injury. It found that,
although the described employment exposures occurred as alleged, the medical evidence
provided no firm diagnosis or establish causal relationship.
By letter postmarked January 28, 2011 and received February 9, 2011, appellant through
his representative, requested an oral hearing.
By decision dated February 24, 2011, OWCP denied appellant’s request for an oral
hearing finding that it was untimely because it was not made within 30 days of the December 28,
2010 decision. It exercised its discretion and further denied appellant’s request for the reason
that the relevant issue of the case could be addressed by requesting reconsideration and
submitting evidence not previously considered by OWCP.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When he claims that he sustained an injury in the performance
of duty, he must submit sufficient evidence to establish that he experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. An employee must
also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS -- ISSUE 1
It is not disputed that appellant was exposed to mold at his place of work. However, he
has not submitted sufficient medical evidence to establish a firm diagnosis of conditions causally
related to such exposure. Appellant submitted a September 25, 2009 air quality survey report,
which does not constitute probative medical evidence. The issue to be resolved is medical in
nature and must be resolved with rationalized medical evidence. Appellant did not submit a
narrative medical opinion from a physician addressing how specific employment factors,
specifically any exposure to mold in his workplace, may have caused or aggravated his claimed
conditions. Therefore, he did not meet his burden of proof.
On appeal, appellant’s representative contends that appellant was adversely affected by a
large amount of mold, as verified by multiple air quality reports. Appellant noted that when he
was away from his workplace, his condition improved. The Board has held that the mere fact
that his symptoms arise during a period of employment or produce symptoms revelatory of an
underlying condition does not establish a causal relationship between his condition and his
employment factors.4 The Board finds that appellant has not submitted any medical evidence, as
requested by OWCP, to establish a firm medical diagnosis causally related to factors of his
federal employment. Therefore, the representative’s argument is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [his] claim before a representative of the
Secretary.”5
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”6 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the

3

See Solomon Polen, 51 ECAB 341 (2000); J.L., Docket No. 11-771 (issued November 17, 2011).

4

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

5 U.S.C. § 8124(b)(1).

6

20 C.F.R. § 10.615.

4

date of the decision for which a hearing is sought.7 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.8 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.9
ANALYSIS -- ISSUE 2
Following the issuance of OWCP’s December 28, 2010 decision, appellant had 30 days
from the date of issuance of that decision to request an oral hearing before an OWCP hearing
representative. The 30-day computation begins with December 29, 2010. Thirty days from
December 29, 2010 is January 27, 2011. Appellant’s request was received by OWCP on
February 9, 2011. But even considering the postmark date of January 28, 2011, his request is
untimely.
Appellant was not entitled to an oral hearing as a matter of right under section
8124(b)(1) of FECA. Exercising its discretion to grant an oral hearing, OWCP denied his
request on the grounds that he could equally well address any issues in his case by requesting
reconsideration. Because reconsideration exists as an alternative appeal right to address the
issues raised by OWCP’s December 28, 2010 decision, the Board finds that OWCP did not abuse
its discretion in denying appellant’s untimely request for an oral hearing.10
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty causally related to factors of his federal
employment. The Board further finds that OWCP properly denied his request for an oral
hearing.

7

Id. at § 10.616(a).

8

G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

9

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

10

See Gerard F. Workinger, 56 ECAB 259 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2011 and December 28, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 3, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

